Citation Nr: 1736925	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-35 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for osteoarthritis of the left knee with limitation of motion (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction was subsequently transferred to the VA RO in Waco, Texas.  

The Veteran participated in a formal hearing before a Decision Review Officer (DRO) at the Waco, Texas RO in July 2011.  A transcript of that hearing is associated with the claims folder.  

In March 2014 and November 2016, the Board remanded this appeal for additional development.  As explained below, another remand is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is needed to schedule the Veteran for a requested hearing.

In the August 2010 VA Form 9, the Veteran requested a Board hearing at a local VA office.  He was afforded a DRO hearing in July 2011, but no Board hearing was ever scheduled.  

In June 2017, the Board sent the Veteran a hearing clarification letter.  In July 2017, the Veteran requested a Board videoconference hearing.  Pursuant to 38 C.F.R. 
§ 20.1304(a), a hearing on appeal will be granted to an appellant who requests a personal hearing.  38 C.F.R. § 3.103(c).  As the Veteran has requested a Board hearing and has not been afforded such a hearing, remand is necessary to schedule the Veteran for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

At the earliest available opportunity, schedule the Veteran for a Board videoconference hearing.  Notify him and his representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

